Order filed February 27, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00901-CV
                                  ____________

                        BARBARA ULMER, Appellant

                                        V.

                 DEREK ANTHONY JENKINS, SR., Appellee


                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-44247

                                   ORDER

      The clerk’s record was filed November 23, 2013. On December 5, 2013,
appellant notified this court that she had requested supplementation of the clerk’s
record. See Tex. R. App. P. 34.5(c). To date, the supplemental clerk’s record has
not been filed. Accordingly, we issue the following order:

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 14, 2014, containing the following:


                                         1
       1. Respondent Barbara Ulmer’s Request for Findings of Fact and
          Conclusions of law, filed on or about August 13, 2013;
       2. Respondent Bara Ulmer’s Proposed Findings of Fact and Conclusions of
          Law, filed on or about August 13, 2013;
       3. Respondent Barbara Ulmer’s Notice of Past Due Findings of Fact and
          Conclusions of Law, filed on or about September 3, 2013; and
       4. The trial court’s Findings of Fact and Conclusions of Law.

       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2